 74DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDIn the matter of S.K.S.Realty Corp.,Petitioner.in excess of $170,000. Furthermore, purchases ofCase AO-257heating, oil,which originate outside the State of30 July 1987ADVISORY OPINIONBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN, BABSON, STEPHENS, ANDCRACRAFTA petition was filed on 9 June 1987 by S.K.S.Realty Corp. (the Petitioner) for an advisory opin-ion in conformity with Sections 102.98 and 102.99of the National Labor Relations Board Rules andRegulations seeking a determination as to whetherthe Board would assert jurisdiction over it.In pertinent part the petition alleged as follows:(1)A petition has been filed with the New YorkStateLabor Relations Board (SLRB) by Local32B-32J, Service Employees International Union,AFL-CIO (the Union) seeking certification of theUnion as the collective-bargaining representative ofthe Petitioner's employees at its apartment buildinglocated at 10 Manhattan Avenue, New York, NewYork.(2)The general nature of the Petitioner's busi-ness is the ownership, operation, control, and man-agement of real estate. The Petitioner owns, oper-ates, and controls the premises located at 10 Man-hattan Avenue, New York, New York, which gen-erates rentals in excess of $230,000 per year. Itsprincipal officer,who operates, manages, and con-trols said premises, also manages, controls, and,through corporate entities, owns other rental pro-ducing premises at 531 East 5th Street, 500 West135th Street, 254 East 110th Street, 2240 ThirdAvenue, 2240 Second Avenue, and 464 East 115thStreet,which generate over $280,000 per year inrental income. All the aforementioned propertiesoperate out of the same central offices at 239 West72d Street, New York, New York. Additionally,another principal stockholder of the Petitioner haspartnership interests in other real estate in the Cityof New York which produce annual rental incomeNew York, are in excess of $40,000 per year.(3)The Petitioner is unaware of whether theUnion admits or denies the aforesaid commercedata and the SLRB has made no findings with re-spect thereto.The petition also averred that there are no repre-sentation or unfair labor practice proceedings in-volving this dispute pending before the Board.However, subsequent to the petition's filing, theBoard was administratively advised that on 30 June1987 a representation petition, Case 2-RC-20344,was filed with the Board's Regional Office inwhich the Union seeks to represent the Petitioner'semployees at its 10 Manhattan Avenue apartmentbuilding-the same employees who are the subjectof the SLRB proceeding.On the basis of the foregoing, the Board is of theopinion that the petition for an advisory opinionshould be dismissed. Our advisory opinion ruleswere promulgated to provide a method for stateagencies and persons in doubt to determine wheth-er the Board would assert jurisdiction in certaincircumstances.Here, however, a statutory repre-sentation proceeding is now pending before theBoard, and a binding adjudication of the jurisdic-tional issue can be obtained from the Board withinthe framework of that proceeding. Because noother considerations suggesting an urgent need foran earlier Board determination of the jurisdictionalquestion alone have been brought to the Board's at-tention, the underlying purpose of the advisoryopinion prodedures will be better served, and un-necessary duplication and possible confusion willbe avoided, if the Board follows the practice ofconfining itself solely to the resolution of the statu-tory representation proceeding before it.IAccordingly the petition for advisory opinion isdismissed.1SeeInternational Bureau for Protection & Investigation,236 NLRB1356 (1978);Ma,tre'd Restaurant,!45 NLRB 1161 (1964)285 NLRB No. 9